Citation Nr: 1710016	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  11-31 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 through July 1991, with four months of active duty for training from October 1985 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2013, the Board denied the Veteran's petition to reopen a claim for service connection for panic disorder and remanded the Veteran's claim for service connection for seizure disorder for additional development.  The Board notes that the Veteran previously claimed that his seizure disorder was secondary to his panic/breathing disorder.  Subsequently, a December 2015 rating decision granted service connection for PTSD.  The Veteran reported symptoms of panic attacks and blackouts in connection with his psychiatric symptoms.  See December 2015 VA psychiatric examination report; VA treatment records.  The Board finds that a claim for secondary service connection has been raised.  See, e.g., Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  Therefore, the Board has recharacterized the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Board notes that the evidence raises a claim of service connection for a seizure disorder, to include as secondary to service-connected PTSD.  The AOJ must adjudicate this matter in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In November 2013, the Board remanded the Veteran's case for additional development, to include a VA "epilepsy evaluation" to obtain an opinion as to whether the Veteran's seizures are related to active service.  The Board's remand directive noted that "if an examination is deemed necessary to respond to the question presented, one should be scheduled."  In this respect, a VA medical examination was scheduled for January 2014.  A Compensation and Pension Exam Inquiry shows that the January 2014 VA examination was cancelled because the Veteran failed to report to the examination.  However, considering that the Veteran's case is remanded for additional development and no indication that an examiner determined that a physical examination was necessary to respond to the question presented, the Board finds that a VA medical opinion should be requested as to whether the Veteran's seizure disorder is related to active service or proximately due to or aggravated by his service-connected PTSD. See 38 C.F.R. § 3.159 (c)(4) (2016); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion as to the etiology of the Veteran's seizure disorder.  The Veteran's claims file must be made available for review and the examiner must note that such a review was completed.  Following review of the claims file, the examiner should address the following:  

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's seizure disorder had its onset in active service or is etiologically related to the Veteran's period of active service, to include his claimed exposure to smoke in the Gulf War.

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's seizure disorder is proximately due to or aggravated by the Veteran's service-connected PTSD.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions expressed should 
be provided.  If the examiner is unable to furnish the requested opinion without resorting to speculation, then he or she must explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

2.  Thereafter, readjudicate the issue on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


